 182DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIronWorkers Local 433,InternationalAssociationofBridge,StructuralandOrnamental IronWorkers, AFL-CIOandChris Crane Company.Case 31-CC-1930May 24, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn February 26, 1988, Administrative LawJudge James M. Kennedy issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed an an-swering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, i andconclusions,2 as modified, and to adopt the recom-mended Order.We agree with the judge that the Respondentviolated Section 8(b)(4)(i) and (u)(B) by picketingChris Crane on September 18, 19, and 21, 1987, atthe gate reserved for neutral employers. In findingthis violation, we reject the Respondent's argumentthat the neutral gate was tainted by companieshired by the general contractor to provide jobsiteservices to all of its subcontractors, including ChrisCrane, the primary.Joe E. Woods, Inc., general contractor on theParadiseMarket Place project, provided electrical,sanitation, telephone, food, and trash removal serv-ices to all of its jobsite subcontractors.3Woods ar-ranged for its electrical subcontractor, who regu-larly utilized the neutral gate, to provide electricalhookups for jobsite employers.Woods contractedwith a sanitation company to supply and cleanportable toilets on the jobsite. The sanitation com-1The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2The judge incorrectly citedOperating Engineers Local 12 (McDevitt &Street),286 NLRB 1203 (1987), for the proposition that a chemical toiletservice company's use of a neutral gate would not compromise a reservegate system The Board expressly left this issue open inMcDevittbecausethere was no need to decide whether the sanitation truck was a "suppli-er" of the primary employer The Board in that case, however, did findthat the proprietor of the lunch truck that came onto the common situsthrough the neutral gate was not a supplier of the primarysAs the Respondent's counsel admitted at the hearing, most construc-tion industry general contractors are obligated to provide these types ofservices to their jobsite subcontractorsCarpenters Local 1622 (SpecialtyBuilding Co),262 NLRB 1244, 1246 (1982)pany visited the,jobsite twice weekly through theneutral gate.Woods made a telephone in its officesavailable to all project employees. Woods also per-mitted one mobile caterer to enter the jobsite regu-larly to sell food. This caterer used the neutralgate. Finally,Woods contracted with a trash com-pany to haul refuse from the project. Although thistrash company used the neutral gate, the judgefound that no pickups occurred on September 18,19, or 21.The Respondent apparently argues that becauseWoods provided these electrical, sanitation, tele-phone, food, and trash collection services to ChrisCrane, the "related-work" doctrine applies. InCar-rierandGeneral Electric,4both of which involvedunion picketing at the plants of primary employers,the Supreme Court established the related-workdoctrine under which unions lawfully can interdictcontractors using a neutral gate to provide servicesrelated to the primary employer's normal oper-ation.However,we uniformly have refused toapply this doctrine to common situs, constructionindustry cases. See,e.g.,IronWorkers Local 433(OltmansConstruction),272NLRB 1182, 1186(1984),and cases cited. Thus, while we have"given wide latitude to picketing . . . confined tothe sole premises of the primary employer . . . [wehave] taken a more restrictive view of commonsituspicketing."Building& Construction TradesCouncil of New Orleans (Markwell & Hartz),155NLRB 319, 324 (1965). As the Supreme Courtmade clear inNLRB v. Denver Building TradesCouncil,341U.S. 675 (1951), its seminal commonsitus, construction industry picketing case, the rela-tionship between a general contractor and its sub-contractor does not destroy the independent con-tractor status of each.[T]he fact that the contractor and subcontrac-torwere engaged on the same constructionproject, and that the contractor had some su-pervision over the subcontractor's work, didnot eliminate the status of each as an independ-ent contractor or make the employees of onethe employees of the other The business rela-tionship between independent contractors istoo well established in the law to be overrid-den without clear language doing so (Id at689-690).4 Steelworkers (Carrier Corp) vNLRB,376 U S 492 (1964),ElectricalWorkers Local 761 (General Electric) v NLRB,366 U S 667 (1961)294 NLRB No. 17 IRON WORKERS LOCAL 433 (CHRIS CRANE)Accordingly,we find that the Respondent's picket-ing was not privileged under the related-work doc-trine.5We similarly reject theRespondent'sargumentthat the companies providing food,telephone, elec-trical,sanitation,and trash removal services to theParadiseMarket Place jobsite were"suppliers" ofChris Crane within the meaning ofElectricalWork-ers Local 323Q.F.Hoff Electric),241NLRB 694(1979), enfd.sub nom.J.F. Hoff Electric v. NLRB,642 F:2d 1266(D.C. Cir.1980), cert.denied 451U S 918(1981), andOperating Engineers Local 450(Linbeck Construction),219 NLRB 997 (1975),enfd.sub nom.Linbeck Constructionv.NLRB,550 F.2d311 (5th Cir.1977).6 In essence,the Respondentargues that it lawfully should be able to interdictany person supplyinganything toa construction in-dustry employer with which it has a primary,dis-pute.We disagree.InLinbeck,Hoff Electric,and their progeny, wemade clear that onlysuppliersproviding materialsessential to the primary employer'snormal oper-ations or solely for the use of the primary's em-ployees may lawfully be picketed.See, e.g,Electri-calWorkersLocal 211 (AtlanticCounty Authority),277 NLRB 1041, 1044(1985) (delivery of generatoressential to primary employer's normal operationbreached neutrality of gate),J.F Hoff Electric Co.v.NLRB,642 F 2d at 1275 (court finds it signifi-cant that supplier delivered products used only byprimary).And, as articulated by theCourt of Ap-peals for the District of ColumbiainHoff Electric,"[t]he commonsense notion of a supplier is a partywhich delivers goods for thedirect useof the pri-mary employer in theprimary courseof its busi-ness."(Emphasis added)Id. at 1274.UnlikeLinbeck,where the general contractorsupplied the primary paving subcontractor withgravel"essential to the primary's normal oper-ations" of paving parking lots and installing stormsewers,7 the support services,provided by Woodsdo not relate directly to the structural steel workthatWoods hired Chris Crane, the primary here, toperform nor are they used solely by the primary'semployees.Similarly, this case is unlikeHoff Elec-tricandAtlantic County Authoritywhere the electri-cal fixtures that the project owner provided theprimary electrical subcontractor(Hoff),and theemergency standby generator supplied to the elec-trical subcontractor(Atlantic),were for the"directuse" of those subcontractors in their"primary5IronWorkersLocal 433 (Oltmans Construction),supra at 1186 SeealsoCarpenters Local 316 (Thornhill Construction),283NLRB Si, 82(1987)6To the extent there are contrary implications inOperating EngineersLocal 12(McDevitt & Street),supra,they are disavowed7Linbeck Construction Corp v NLRB,supra at 317-318183course. . .of business."Thus,Woods contractedwith Chris Crane to erect structural steel and pro-vide some crane services on the Paradise MarketPlace jobsite.While food,sanitation,trash removal,telephone,and electrical services are of obviousbenefit to Chris Crane, as they are to all jobsiteemployers receiving these services,they do not di-rectly relate.to Chris Crane's "normal operations,"or, indeed,to the purpose for which it was hired.Rather, they are merely common,incidental, sup-port services unrelated to the "primary course of[ChrisCrane's]business."In the absence of evi-dence that such support services are providedsolely to the primary, we do not view the compa-nies providing support services to numerous con-tractors at the common situs or, indeed,suppliersof similar peripheral support'services to numerouscontractors at the common situs as "suppliers"within the meaning ofLinbeckandHoff Electric.Finally, there are strong policy grounds for re-jecting the Respondent's argument that it should beentitled to picket persons providinganyservice toChris Crane, the primaryAs we recognized inMarkwell&Hartz,supra,there is a close relation-ship between construction industry employers that"is not only characteristic of but almost inevitableatmany stages of a building construction project."155NLRB at 327. Thus, painters rely on carpen-ters to construct their work surfaces,on sheetmetalworkers to provide necessary ventilation, and onelevatorcontractorstoentertheirworksite.Indeed,every common situs construction industryemployer is likely to have some kind of relation-shipwith other employers on the situs. To allowpicketing in all instances where such connectionsexist between jobsite contractors,'however, wouldeviscerate the reserve-gate doctrine,towhich weadhere, and would seriously undermine the pur-poses for which Section 8(b)(4)(B) was enactedORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Iron Work-ers Local 433, International Association of Bridge,Structural and Ornamental IronWorkers,AFL-CIO, its officers, agents, and representatives, shalltake the action set forth in the Order.Keltner W Locke,for the General CounselDavid A. Rosenfeld (Van Bourg,Weinberg,Roger & Ro-senfeld),of San Francisco, California, for the Respond-ent. 184DECISIONS OF THENATIONALLABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEJAMES M. KENNEDY, Administrative Law Judge. Thiscase was tried before me in Las Vegas, Nevada, on De-cember 8, 1987.1 pursuant to a complaint issued by theRegionalDirector of the National Labor RelationsBoard for Region 31 on October 21. It is based on acharge filed by Chris Crane Company (the ChargingParty or Chris Crane) on September 18. The complaintalleges that Iron Workers Local 433, International Asso-ciation of Bridge, Structural and Ornamental Ironwork-ers,AFL-CIO (the Union or Respondent) has engagedin certain violations of Section 8(b)(4)(i) and (ii)(B) ofthe National Labor Relations Act, as amended (the Act).IssueThe principalissue iswhether Respondent was privi-leged, during a 3-day period in September, to picket aneutral gateata constructionsite inLasVegas orwhether that picketing violated Section 8(b)(4)(i) and(ii)(B) as an effortto enmesh neutral employersin a dis-pute which was not their own.All parties were given full opportunity to participate,to introduce relevant evidence,to examineand cross-ex-amine witnesses, to argue orally and to file briefs. BoththeGeneral Counsel and Respondent have filed briefswhich have been carefully considered.Upon the entire record, and from my observation ofthe witnesses and their demeanor, I make the followingFINDINGS OF FACTI.CHRIS CRANE'S BUSINESSChris Crane is a general partnership engaged in theconstruction business principally as a steel erection andcrane and rigging subcontractor. Its partners are Grantand Becky Cox, Orlando Langford, Richard Wood, andMike Allord. On the Nevada project in question, it pur-chased structural steel valued in excess of $200,000 di-rectly from a Utah supplier. As a result of that purchase,Ifind that Chris Crane is an employer engaged in inter-state commerce and in an industry affecting interstatecommerce within the meaning of Section 2(2), (6), and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find,that at all materialtimes it has been a labor organization within the meaningof Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe construction site in question is known as the Para-diseMarket Place located in Las Vegas at the intersec-tion of Sand Hill and Flamingo Boulevards. The projectinvolves a one-story, L-shaped building which ultimatelywill house a supermarket and two or three retail shops.The general contractor is Joe E. Woods, Inc. (Woods).Woods has hired numerous subcontractors to performIAll dates are 1987 unless otherwise indicated.isChris Crane, which has agreed to erect the structuralsteel and to provide certain crane services. Chris Craneis a nonunionemployer, and the Union has had an ongo-ing dispute withit since at leastSeptember 1986.2Also at the jobsite are a reinforcingsteelsubcontrac-tor,Century Steel, a masonry subcontractor,MarnellMasonry and J & J Construction, a concrete placementcompany. Altogether, there are approximately 30 sub-contractors on the site, of which 25 were hired directlyby Woods and five hired either by the project's owneror by the supermarket chain, alessee.The project actuallybegan in mid-June. Although therecord is not clear with respect to the dates, a reservegate system was already in effect to separate the con-cretematerialman,Bonanza Ready-Mix, from other neu-trals in alabor dispute unrelated to this one. On Septem-ber 9 the Operating Engineers Union began picketingChrisCrane and Woods caused Crane's name to behandwritten in heavy black ink on both the pre-existingneutral and primarygates.That was accomplished onSeptember 11. According to Douglas Hutchison, Joe E.Woods' project superintendent, Respondent began pick-eting Chris Crane on September 16. Neither the Septem-ber 16 nor September 17 picketing is, strictly speaking,part of this complaint.3On September 18, Respondent'sneutral gatepicket,Steve Bova, arrived at the site about 5 a.m.4 Bova didnot actually picket between 5a.m. and9 a.m. but closelyobserved the Operating Engineers' pickets patrol theneutralgate.At approximately 9 a.m., Hutchison ap-proached the IUOE picket, who apparently was thatunion'sbusiness manager, andinformed him that the re-serve gate system had been reestablished and he was im-properly picketinga neutral gate.Hutchinson testifiedthe IUOE picket obliged and promptly removed himselfto the primary gate. However, Bova told Hutchison thatthe gate had been tainted, and began to picket it himselfwith Respondent's sign.Hutchison testified that he toldBova he hada "legaltwo-gate system" and Bova shouldmove to the primary gate. It is undisputed that Bova re-plied, "That's nice," and refused to move, asserting thatthe gate had been tainted. When Hutchison asked whatevidence Bova was relying upon to reach that conclu-sion,Bova showedhim adocument entitled "NeutralGate Report" which Respondent's officials had givenhim tomaintaina record of occurrences at the neutralgate.On the report Bova had listed the license numbersof vehicles which had passed through the gate. He also2 The dispute has previously been before the Board.SeeIronworkersLocal 433(ChrisCrane Co.),31-CC-1887, JD(SF)-66-87 (288 NLRB 717(1988)], decided by Judge Holmes and now pending before the Board onthe GeneralCounsel's exceptions8On September 17, due to the installation of some curbing on SandHill Boulevard,the gates were rendered useless and the neutral gate wasmoved about 30 feet. There is some confusion about what occurred thatday. Indeed,it seems unlikely that any traffic could have gone in and outof the project at those locations that day.4 Bova asserts that this incident occurred on September 17 However,in view of Hutchison's more credible testimony that it occurred on Sep-tember 18,and in view of the fact that the IUOE pickets moved from theneutral to the primary gate at Hutchison's request on September 18, 1find that this incident occurred on September 18 IRON WORKERSLOCAL 433 (CHRIS CRANE)185toldHutchison that J & J Construction had gonethrough that gate.Hutchison replied that Respondent didnot have any disputewith J & J,thereby suggesting thatJ & J's use of the gate had not tainted it.Nonetheless,Hutchison agreed to check out the li-cense numbers of the vehicles in the parking lot againstthe list.After checking with officials of other firms onthe site, he reported to Bova that the trucks in questionbelonged to or were connected with Marnell Masonryand J & J Construction. Hutchison says he also askedBova if he knew where the employees were workingwho had gone through the gate and Bova replied bypointing to a scaffold.Hutchison says he told Bova thatthe people who were working at that location were em-ployed by Marnell. At that point, according to Hutchi-son, another man walked over from the primary gate andtold Bova not to talk to Hutchison any more.Bova thengave Hutchison a business card showing the name andtelephone number of the Union's business manager, butcontinued to picket.Bova testified that on the day in question he observedHutchison approach the IUOE picket and tell him therewas a two-gate system in effect saying the IUOE was inviolation.He says Hutchison"may have spoken to me,but I didn'tanswer."Furthermore,Bova asserts thatHutchison did not say anything to him about a two-gatesystem.He says he remembers the IUOE picket claimingthe gate had been tainted that morning because there wasno sign at the neutral gate.He remembers telling Hutchi-son he could not talk to him but to see his union repre-sentative.Bova gave him the union representative's busi-ness card.It appears that sometime that morning Hutchison had,in addition to his conversation with Bova,sent a tele-gram to the Union advising it of the reestablishment ofthe reserve gate.Although thereis some question withrespect to whether the Union received it on September18 or on September19, bymail, I find that Hutchison'soral message to Bova was directed at a proper person. Itis true that Respondent denies that Bova was an agentfor the purpose of receipt of information,but I find byhis having a neutral gate report in hand and having beencharged with the duty of reporting matters which oc-curred at the neutral gate, that Bova was an agent forthe purpose of receiving information about the neutralityof the gate.Furthermore,Ifound him to be less thancandid about what Hutchison told him.He asserts thatHutchison did not speak to him directly and that, ac-cordingly, he was not obligated to report whatever heheard.Frankly, that is an artifice which demonstratesdeceit on his part.Even so, Bova admits hearing Hutchi-son advisethe IUOEpicket that the reserve gate hadbeen reestablished.Since the IUOE was also picketingChris Crane, whatever information Hutchison gave tothe IUOE about Chris Crane applied equally to Re-spondent.In any event,I am convinced that Hutchisonwas speakingboth to the IUOE andtoBova eventhough Bova had not yet unlimbered his Ironworkers'picket sign.Since Bova had been picketing on the 2 pre-vious days, it seems likely that Hutchison easily recog-nized Bova as Respondent's picket.Curiously,Bova does not acknowledge having shownhis record sheet to Hutchison for the purpose of check-ing license plates.Instead,he asserts that the neutral gatehad been breached that morning by a man driving asilver-greyEl Camino.Itappears that at 8:40 a.m. onSeptember 18, that vehicle exited the neutral gate. Ac-cording to Bova, on the previous day he had observedits driver through binoculars connect iron.From that heconcluded that the man was an ironworker employed byChris Crane.Another of Respondent's pickets, Darmond Broyles,also testified.He was the picket at the primary gate.Broyles says the man in the El Camino had entered thejobsite through the primary gate and he thinks it was onSeptember 18. He says he observed the man upon thebar joists on the top of the supermarket and concludedthat the man "looked like" an ironworker.Grant Cox,Chris Crane's partner who was managingitsportionof the job,was shown Respondent's photo-graph of the man driving the El Camino as he exited theneutral gate at 8:40 a.m. that day.He testified the driverwas not a Chris Crane employee.Woods' Hutchison testified,in conclusion,that he ob-served Respondent'spickets at the neutral gate for 8hours on September 18, and thattheywere also presenton Saturday,September 19, and Monday,September 21,patrollingboth theneutral and primary gates.IV. ANALYSISAND CONCLUSIONSSection 8(b)(4)(i) and(ii)(B) prohibits a labor organiza-tion from engaging in picketing where"an object" of thepicketing is to enmesh or embroil persons not involvedin the labor dispute, i.e.,so-called neutral employers.5Because a construction site usually involves the commoneffort of a number of different employers,it is consideredto be a "common situs" within the meaningof DenverBuilding Trades Councilv.NLRB,341 U.S.675 (1951). Inorder to preserve the right of neutral employers to avoidbecoming enmeshed in labor disputes over which theyhave no control,the Supreme Court approved the so-called reserve or neutral gate tactic which permits neu-trals to distance themselves from the primary disputants.One gate is reserved for the primary disputants while allothers may use the neutral gate.SeeElectricalWorkersIUE Local 761 v. NLRB,366 U.S.667(1961).Undersuch a system,while any neutral is free to use the pri-In pertinent part Sec 8(b)(4)(i) and(ii)(B) reads as follows:Sec. 8(b) It shall be an unfair labor practice for a labor organiza-tion or its agents-(4)(i)To engage in, or to induce or encourage any individual em-ployed by anyperson engaged in commerce or in an industry affect-ing commerce to engage in, a strike or a refusal in the course of hisemployment to use,manufacture,process,transport,or otherwisehandle or work on any goods,articles,materials or commodities orto perform any services;or (u) to threaten,coerce, or restrain anyperson engaged in commerce or in an industry affecting commerce,where in either casean objectthereof is-(B) forcing or requiring any person. . .to cease doing businesswith any other personProvided,That nothing contained inthis clause(B) shall be construed to make unlawful,where nototherwise unlawful,any primary strike or primary picketing . . . .[Emphasis added.] 186DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmary disputants' gate if they wish to run the gauntlet ofpickets, the primary employer and his suppliers are re-quired to use it If either the primary employer or hissuppliers use the gate reserved for neutral employers, theprimary will be declared "present" at the neutral loca-tion and the legal fiction of their having a separate pri-mary situs will have been destroyed If that occurs, theunion picketing the primary is then free to picket theneutral gate because it is no longer "neutral " See, forexample,Operating Engineers Local 450 (Linbeck Con-struction),219 NLRB 997 (1975) If that does not occur,the primary union is not privileged to picket the neutralgate. If it does so, the Board will find that an object ofthe picketing was to enmesh those neutrals in a disputenot their ownElectricalWorkers,supra,Carpenters Local470 (Mueller-Anderson, Inc),224 NLRB 315 (1976), enfd.564 F 2d 1360 (9th Cir 1977)It is true that due to physical circumstances, picketscan become confused over whether the neutral gate isactually neutral or over whether a taint has occurredPerhaps such-confusion did occur on either September16 or 17 when the gates were moved and the signs tem-porarily taken down during the curbstone installation.Even so, on the morning of September 18, Hutchisonquite clearly reestablished the, neutrality of the gatewhen he informed both the IUOE and Bova that theneutral gate system had been reestablished I have al-ready found that Bova was an appropriate representativeof Respondent to whom such information could begivenBova, however, ignored the advice and did noteven consult or discuss the matter with any union offi-cial. He decided not do so on the probably false and cer-tainly flimsy ground that Hutchison had not spoken tohim, but only to the IUOE Furthermore, I creditHutchison's testimony that Bova instead argued that thegaie had been tainted either by the passage of some vehi-cles,which turned out to be connected to otherneutralemployers, or because he and his co-picket, Broyles, hadconcluded that the El Camino driver was an ironworkeremployed by Chris Crane. Yet, they did not know thatindividual's name, did not know by whom he was em-ployed, and did not know exactly what he was doing onthe siteEven assuming that he was an ironworker, andthatBroyles' observation that the individual was ob-served wearing an ironworker's tool belt (known in thetrade as a "spud" belt), it would not follow that he wasemployed by Chris Crane Also on the site was anotherironworker contractor, Century Steel, who was engagedincertain reinforcing ironwork It may well be thatstructural iron and reinforcing iron work are somewhatdifferent, but given the fact that Grant Cox could notidentify the individual and did not know who he was,and the fact that other ironworkers were at the site, itseems quite likely that the individual may have been em-ployed by Century Steel. Nonetheless, Broyles and Bovaconcluded that he was a Chris Crane ironworker. Quitefrankly, they jumped to an unwarranted conclusion mostunreasonable in the circumstancesIndeed, I find that these pickets were only too eagerto look for excuses to picket the neutral gate As theBoard held inPlumbers (Hanson Plumbing),277 NLRB1231, 1233 (1985), "Section 8(b)(4) places the burden onlabor organizationsto conduct themselves in primary dis-putes in such ways as will not needlessly entangle neutralemployers " The statute clearly imposes, according tothe Board, a strong burden on a labor organization en-gaged in a primary dispute to make reasonable efforts todetermine whether individuals are primaries or neutralsIndeed, inElectricalWorkers IBEW Local 302 (ICR Elec-tric);272NLRB 920 (1984), this administrative lawjudge, in analyzing the union's object, observed that theunion had taken careful steps to avoid enmeshing neu-trals, such as covering picket signs to avoid the appear-ance of picketing when neutrals might observe them,picketing at the place when the primary was supposed tobe, and picketing during hours where it was unlikely tocatch a neutral's attention I further observed that hadthe union there been engaging in reckless picketing, theresultmight have been different. Here, it seems to me,Respondent's picketing was more than merely recklessNeither Bova nor Broyles knew or made any effort tofind out who the individuals were who had entered theneutral gate.They dust made bald assertions of taintwithout knowing the truth. Certainly that is at least reck-less, if not an out-and-out lieGiven their recklessnessand lack of probity, I have no difficulty in finding thatthey made no reasonable effort to ascertain the neutralityof the people using the neutral gate Respondent has,therefore, failed to prove that the neutrality of the gatewas breached 6Respondent makes one final effort to show that theneutral gate was a location where it could lawfullypicket It asserts that the general contractor, Woods, pro-vided services to all of the contractors at the site, includ-ing Chris Crane It asserts that, under theCarrierdoc-trine,7 delivery of any essential product or service to theprimary through the neutral gate taints it and privilegesthe Union's picketing there In this regard, it observesthatWoods had, through various business arrangements,provided its subcontractors with services such as chemi-cal toilets, telephones, electric power, refuse pickup, anda mobile caterer. It further observes that all of the sub-contractors on the site, including Chris Crane, benefitedfromWoods' provision of these services However, theBoard has clearly held that at least some of these serv-ices are not the sort which would taint the gate Specifi-cally, it has twice held that the entry of a chemical toiletservice company through the neutral gate is not a cogni-zable breach of the systemCarpenters Local 1622 (Spe-cialtyBuilding Co.),262 NLRB 1244 (1982);OperatingEngineers Local 12 (McDevitt & Street Co),supra.McDe-vittalso held that a mobile caterer is not a supplier of the6 I do not find the September 17 incident involving a purported ChrisCrane employee being driven by a friend through the neutral gate duringa lunch hour as having been a breach of the neutrality of the gate Theincident occurred prior to the reestablishment of the gate's neutrality onSeptember 18 Moreover, the delivery of structural steel on September 22does not show a pattern of breach In any event, it is well establishedthat subsequent breaches do not justify earlier picketingNashville BldgTrades Council (Collins Co),172 NLRB 1138, 1139-1140 (1968),Operat-ing Engineers Local 12 (McDevitt& Street), 286 NLRB 1203 (1987)7Steelworkers vNLRB,376 U S 492 (1964),LinbeckConstruction,supra,ElectricalWorkers (IBEW) Local 323 (Hoff Electric),241NLRB694 (1979) IRON WORKERS LOCAL 433 (CHRIS CRANE)187primary circumstances identical to those presented hereIn this case,iteven appears that the mobile caterer hadbeen coming to the site even before Woods' superintend-ent arrived It certainly did not serve Chris Crane exclu-sivelyIn any event,the Board inMcDevittclearly held thatsuch a situation did not warrant picketing the neutralgate In that case,the Board also said that a supplier'sdelivery tothe primary through the neutral gate wouldprivilege picketing only if it was providing something"essential"to the primary's operations To date, the onlyexamples which the Board has given have been buildingmaterials,such as gravel(Linbeck,supra)or lighting fix-tures(J.F.Hoff Electric Co. v.NLRB,642 F 2d 1266(D C Cir 1980),cert denied,451 U S 918 (1981))Thus, refuse collection is a service,not a building ma-terial and it therefore does not qualify as a legitimateanalogy,even as a service it may not be "essential" toChris Crane.Chris Crane's refusal seems to be limited tosome shipping bands and some waste paper, an infinitesi-mal amount of the refuse that a construction site wouldgenerateHowever, it is unnecessary to decide the ques-tion because refuse collection did not occur at the siteduring the days in question.Indeed, it does not appearthat refuse collectionwilloccur at this project untilmuch later onFinally, although it seems likely that Chris Crane usesthe telephone and electrical power and was probablyusing them during the days in question,those are notbuilding materials I agree that electrical power appearsto be essential to operate the welding machines whichthe employer no doubt utilizes, but the electricity is cer-tainly not supplied forChris Crane'sexclusive useAnycontractor utilizing power tools would have access tothe same power and, since it was not provided for theprimary's exclusive use, it would seem to fall into thesame category as the lunch truckThus,even though electric power may be essential tothe primary's task,it is equally essential to all other con-tractors,none of whom could operate without it.If elec-tric power were declared an essential delivery to the pri-mary and therefore were to privilege a union to picket aneutral gate,itwould totally thwart the concept of sepa-ration of neutrals from primariesClearly thatcannot bepermitted because it would undermine the entire policyof Section 8(b)(4)(B)If that is to be the result,the Unionshould look to the Congress for legislative assistance,8not to the Board or thecourtsTheyhave already de-clared the policy and I am not at liberty to disregard itAccordingly,Iconclude that none of the items whichRespondent points to warrant the conclusion that theneutral gate was a location of the primary disputant,Chris CraneTherefore,Respondent was not privilegedto picket that location at all during the days in questionIobserve here that there are fact patterns, and this ap-proaches it, where a union pickets a primary disputant inwhat appears to be a lawful manner but because itsobject is nonetheless unlawful as provenby other evi-dence, even facially lawful picketing is unlawful See, forB Proposed legislation repealing the holding ofDenver Building Trades,supra, has been introduced several times in the recent pastexample,ElectricalWorkers IBEW Local 11 (ElectricContractors),154 NLRB 766 (1965) Given this Union'sreckless desire to picket anything that moved, it canhardly be said that its object was anything other than theenmeshment of neutrals That being the case, Respond-ent's picketing would appear to have been unlawful nomatter what the location wasOn the foregoing findings of fact and the entirerecord, I hereby make the followingCONCLUSIONS OF LAW1Chris Crane Company is an employer engaged incommerce and in an industry affecting commerce withinthemeaning of Section 2(2), (6), and (7) and Section8(b)(4) of the Act2Respondent, Iron Workers Local 433, InternationalAssociation of Bridge, Structural and Ornamental Iron-workers, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act3By picketing the neutral gate at the construction siteknown as the Paradise Market Place in Las Vegas,Nevada, on September 18, 19, and 21, 1987, with anobject of forcing neutral persons, such as Joe EWoods,Inc and its subcontractors, to cease doing business withChris Crane Company, Respondent has engaged in unfairlabor practices within the meaning of Section 8(b)(4)(i)and (ii)(B) of the ActTHE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(b)(4)(i)and (u)(B) of the Act, I shall recommend that it be or-dered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act Although I find a broad order appropriate duetoRespondent's recent propensity to violate Section8(b)(4)(B)9 I, nonetheless, decline to grant a visitatorial t °clause, for it will not deter future violations It wouldappear that a contempt proceeding is the only remedyleft to do thatBased on the foregoing findings of fact and conclu-isions of law, I issue the following recommended"ORDERThe Respondent, Iron Workers Local 433, Internation-alAssociation of Bridge, Structural and Ornamental IronWorkers, AFL-CIO, its officers, agents, successors, andassigns, shall1Cease and desist from(a)Picketing at construction site gates reserved forneutrals, or in any other manner inducing or encouragingemployees of Joe E Woods, Inc any of its subcontrac-tors, or any other person engaged in commerce or in anIron workers Local 433 (Benchmark Constructors),285NLRB 1089(1987), and cases cited thereinioCherokee Marine Terminal,287 NLRB 1180 (1988)ii If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Section 102 48 of the Rules, be adopted bythe Board and all objections to them shall be deemed waived for all pur-poses 188DECISIONSOF THE NATIONALLABOR RELATIONS BOARDindustry affecting commerce, to refuse in the course oftheir employment to perform any service where anobject thereof is to force or require those employers, orany other person to cease doing business with ChrisCrane, with each other, or with any other person(b)Picketing at construction site gates reserved forneutrals, or in any other manner threatening, coercing,or restraining Joe E. Woods, Inc. any of its subcontrac-tors, or any other person engaged in commerce or in anindustry affecting commerce, where an object thereof isto force or require those employers, or any other personto cease doing business with each other, Chris Crane, orany other person.2Take the following affirmative action necessary toeffectuate the policies of the Act(a) Post at business office and meeting halls, copies ofthe attached notice marked "Appendix "12 Copies of thenotice, on forms provided by the Regional Director forRegion 31, after being signed by the Respondent's au-thorized representative, shall be posted by Respondentimmediately on receipt and maintained for 60 consecu-tivedays in conspicuous places including all placeswhere notices to members are customarily posted. Rea-sonable steps shall be taken by Respondent to ensure thatthe notices are not altered, defaced, or covered by anyother material(b) Sign and mail sufficient copies of the notice to theRegional Director for Region 31 for posting by ChrisCrane Company and/or Joe E Woods, Inc. and Woods'subcontractors on the ParadiseMarket Place project,12 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "should they wish to do so, at all locations where noticesto employees are customarily posted.(c)Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply,APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT picket at construction site gates re-served for neutrals, or in any- other manner induce or en-courage employees of Joe E. Woods, Inc. any of its sub-contractors, or any other person engaged in commerceor in an industry affecting commerce, to refuse in thecourse of their employment to perform any servicewhere an object thereof is to force or require those em-ployers, or any other person to cease doing business withChris Crane, with each other, or with any other personWE WILL NOT picket at constructionsitegates re-served for neutrals, or in any other manner threaten,coerce, orrestrainJoe E. Woods, Inc. any of its subcon-tractors, or any other person engaged in commerce or inan industry affecting commerce, where an object thereofisto force or require those employers, or any otherperson to cease doing business with each other, ChrisCrane, or any other personIRONWORKERS LOCAL 433, INTERNATION-AL ASSOCIATIONOF BRIDGE,STRUCTURALAND ORNAMENTAL IRONWORKERS, AFL-CIO